The charter provisions in question, other than the 1921 amendment of § 6 of c. XVIII, were but a reënactment and adoption for local purposes of existing law. In such case the old mandate is not repealed or amended but simply remains law. Nelson v. County of Itasca, 131 Minn. 478, 155 N.W. 752; 6 Dunnell, Minn. Dig. (2 ed.  Supp.) § 8925. That premise applies no less to reënactment of existing law for the restricted area and subjects of a city than to the broader field of state jurisdiction. *Page 226 
Inasmuch as the existing laws concerning the board of estimate and taxation and the board of education of Minneapolis were simply adopted or reënacted by the charter, there is another control (not a mere "aid") of construction to be consulted. It is the rule that if in such a case there is conflict the law later in point of original enactment will control. Olson v. Oneida Mines Co. 153 Minn. 80, 189 N.W. 455; 6 Dunnell, Minn. Dig. (2 ed.  Supp.) § 8961. In this case the board of estimate and taxation law is the later, barring only the amendment of § 6 of the chapter on education in 1921.
The new law introduced by that amendment, while not relevant to the present issue, was accompanied by a reënactment and continuation of the existing general grant of taxing power to the board of education which is not only relevant but in a way quite cogent. As far as the amendment was a reënactment of existing law, it is within the rule that such a reënactment "does not repeal an intermediate act which qualifies or limits" the earlier law reënacted. "Such intermediate act will be deemed to remain in force, and to qualify or modify the new act in the same manner as it did the first." Gaston v. Merriam, 33 Minn. 271, 283, 22 N.W. 614,621; Hill v. Village of Aurora, 157 Minn. 469, 196 N.W. 465.
So anxious were the people of Minneapolis to confirm and continue the existing mechanism of their municipal administration that, when the home rule charter was enacted in 1920, it carried in its concluding chapter (c. XX, § 2) a provision not only that the city as such, but that its several boards and departments, in addition to all the rights and powers conferred upon them by the charter, should "also have" all others "possessed, performed, exercised, or enjoyed * * * at the time of the adoption of this charter."
The present problem is whether the annual tax levy of the board of education is final or subject to review and possible reduction by the board of estimate and taxation. Has the latter board the power to reduce the levy of the former? I think it has, and cannot see how the opposite view is tenable on any permissible construction of applicable charter provisions which, it cannot be too much emphasized, were statutory in point of origin. Their meaning *Page 227 
as statutory law has not been changed by their translation into municipal charter law.
Antedating the board of estimate and taxation for the city of Minneapolis, there was the board of tax levy for the whole county of Hennepin, including the city. The history of the latter board and its relation to the former are sufficiently gone into in State ex rel. City of Minneapolis v. Erickson,157 Minn. 200, 195 N.W. 919. There it is held that the board of estimate and taxation now has the powers formerly possessed by the board of tax levy over matters of city taxation. The opinion is of present importance as far as it considers § 7 of c. XV of the charter and the authority thereby given for the collection of taxes "within the maximum fixed by statute and within the maximum fixed by the board of estimate and taxation * * * without regard to the maximum rate of taxation fixed from time to time by any board other than the boards and departments governed by this chapter." The conclusion was that the board of estimate and taxation has the exclusive authority over city taxes to the exclusion of the board of tax levy. The latter board is the one meant by "any board other than the boards and departments governed by this chapter." Obviously the board of estimate and taxation could not levy taxes "without regard" to the maxima fixed by the several city departments and boards, all of which were to be reviewed and effectuated, as far as determined advisable, by the board of estimate and taxation. The situation existing at its original adoption makes this language of § 7 susceptible of easy interpretation. Applied to its subject matter, there is no ambiguity unless construction is first used to create one.
Section 7 out of the way, reference to the other provisions of c. XV makes plain the purpose that the board of estimate and taxation should have a supervisory, coördinating, and limiting function, in the whole field of its operation, within which the board of education is specially included. Its objective, as stated in the title of the original act of 1919 (c. 252), is the "regulating" of "taxation, finance and indebtedness" in the city whose fiscal administration is the sole subject of the law. *Page 228 
In the general declaration of § 2 concerning budgets, the board of education is covered by special permission for the submission of its budget on or before April 1. Follows a mandate to the board of estimate and taxation that it "shall in that case fix the maximum of moneys to be raised by taxation for the purposes of the board of education" on or before May 1. At that time of the year, the only practicable way of fixing such maximum would be in money aggregate rather than rate of levy.
Section 8 of c. XV gives the board of estimate and taxation "access [at all times] to all the boards and departments of the city and to all accounts, contracts, records and files thereof," and the right "to call upon every board or department and every member and employe for any information it may deem necessary." If, as argued for relators, the only purpose of submitting to it the education budget was to inform the board of estimate and taxation of the amount thereby required, it would be futile to give them the right to verify the budget requirements by independent investigation as contemplated by § 8. Similar in implication is § 11 of c. XV, requiring the board of estimate and taxation to hold "public hearings in connection with the determination of maximum amounts or maximum rates to be allowed to the different bodies, boards or commissions having power to levy taxes."
So, taken as a whole, it is unthinkable to me that, by the law of its creation, there was excepted from the final revisory power of the board of estimate and taxation the tax levies of the board of education.
Neither as it stood originally nor as amended is there a word in C. XVIII, concerning the board of education and its powers, to suggest other conclusion. When c. XV and c. XVIII are read together, in application to their subject matter, that of taxation for school purposes being common to both, there is no conflict of meaning, although there may arise, as there has now, under stress of depression, a conflict of opinion. Such disagreement between two statutory boards is entirely different from a conflict between the laws governing the two. There is no conflict in subjecting the decision of one tribunal to review and revision by another. The result *Page 229 
is not even conflict of jurisdiction. It is the familiar one of subjection of the decisions of one tribunal to review and control by another. The board of education has the original power to make its tax levy, subject to review and revision by the board of estimate and taxation. The duty of the latter board to fix the maximum is plain. It is expressly required by the provisions of § 6a "that if for any reason said board shall in any year fail to make returns of its annual levy and taxes to the county auditor, by the time herein specified, in such case the rate of taxation determined and fixed by the board of estimate and taxation as the maximum rate which said board of education shall levy for such year shall be taken to be the rate of taxation determined upon by said board of education."
The presumption is that all public officials will do their duty. So it is no more to be presumed that the board of education will in any year fail to fix a maximum than that the board of education will omit the regular tax levy.
"Taxation for municipal purposes is purely a matter of municipal character." State ex rel. City of Minneapolis v. Erickson, 157 Minn. 200, 206, 195 N.W. 919, 921. But, it is argued for relators, taxation for educational purposes is a matter of state concern. So it is except as the state itself has declared it one for local decision. It has done that by statute explicitly providing for a county and a "district school tax." 1 Mason Minn. St. 1927, § 3012. So, notwithstanding that education is its beneficiary, we are dealing with what, after all, is a matter of local taxation, its character as such fixed by state and municipal law. The levy is made by local authority, and not by direct action of the state legislature as was the case in State ex rel. Minneapolis F. D. R. Assn. v. City Council, 161 Minn. 103,200 N.W. 932, and State ex rel. Minneapolis P. R. Assn. v. City Council, 188 Minn. 447, 247 N.W. 514. There is nothing in the powers of the board of estimate and taxation in contravention of state policy as expressed in constitution and acts of legislature. That phase of the matter is sufficiently dealt with in State ex rel. Smith v. City of St. Paul, 128 Minn. 82,150 N.W. 389. There is no constitutional or other legal objection to such a check *Page 230 
on local taxation for educational purposes as may be imposed by the board of estimate and taxation of the city of Minneapolis functioning within the power conferred upon it by law. There is nothing to the contrary in Board of Education v. Houghton,181 Minn. 576, 233 N.W. 834, where, largely from considerations of statute as distinguished from municipal legislation, it was considered that the Minneapolis planning commission did not have the supervisory jurisdiction over the erection of school buildings which in that case it had attempted to exercise.
I deny the supposed "policy" which, as hypothesis and nothing more, is the sine qua non of the conclusion reached by my brethren of the majority. No such policy is expressed either in constitution or statute. This court has no power to fix such a policy and so has not done so however any of its decisions may be read. It would be usurpation of the state lawmaking power of the legislature and of the municipal lawmaking power of the people of Minneapolis for us to attempt to do so. We deal here with a matter of local taxation, made so by express mandate of the legislature explicitly providing for a county and a "district school tax." 1 Mason Minn. St. 1927, § 3012. That aside, I submit that the state "policy" argument of the majority is barred by the simple fact it silently ignores, that the board of estimate and taxation is a creature and chosen agency of state "policy." It was set up by the legislature itself in 1919.
If this decision stands, the same result must follow as to all other taxing boards of the city of Minneapolis, including the city council. They have precisely the same power of levying taxes as the board of education. So the board of estimate and taxation, set up by the legislature, as a matter of state"policy," and continued by the city to preserve due balance between the various taxing bodies and prevent excessive taxation, will be reduced to vacuous nothingness.
Were I passing upon the issue economically or sociologically, I might indulge my pro-educational leanings; particularly those in favor of teachers in the "grades," who labor so assiduously at the very foundations of the training of our youth. But the issue for *Page 231 
us is not one of economics or sociology. It is one of the meaning of a written law, to the authority of which we owe obedience. Being unable to find any ambiguity justifying resort to construction, and being equally unable to find anywhere evidence of a state policy such as that supposed in the majority opinion, I cannot yield assent thereto.